  Case 20-06407       Doc 35   Filed 04/19/21 Entered 04/19/21 15:34:49                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                 BK No.:     20-06407
EBONY S. PAYNE,                              )
                                             )                 Chapter: 13
                                             )
                                                               Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER DISMISSING CASE

       THIS MATTER coming to be heard upon the Debtor's Motion to Voluntarily Dismiss Chapter
13 Case, the court having jurisdiction over the parties and the subject matter and being duly advised in
the premises, and due notice having been given to the parties entitled thereto:

      IT IS HEREBY ORDERED:

      1. This case is dismissed on the motion of the debtor.




                                                          Enter:


                                                                      Honorable Jacqueline Cox
Dated: April 19, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
